                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 DAVID R. CHRISTENSEN,

               Plaintiff,                                 No. C20-4031-LTS

 vs.
                                                          MEMORANDUM
 CITY OF SERGEANT BLUFF, et al.,                        OPINION AND ORDER
               Defendants.

                             ___________________________

        This matter is before me on defendants’ motion (Doc. 20) for summary judgment.
Plaintiff David Christensen has filed a resistance (Doc. 28) and defendants have replied.
(Docs. 29, 32). Oral argument is not necessary. See Local Rule 7(c).


                             I.   PROCEDURAL HISTORY
        Christensen commenced this action on January 10, 2019, in the Iowa District Court
for Woodbury County. Docs. 1, 3. He amended his state court petition on March 17,
2020, and again on June 3, 2020. Doc. 1. The named defendants are City of Sergeant
Bluff, Iowa (the City), Aaron Lincoln, Dirk Jon Winkel, a/k/a Jon Winkel, and Mark
Huntley. Doc. 3. Christensen asserts the following claims:
         Count I – violation of Iowa Code § 70A.29
         Count II – wrongful discharge
         Count III – civil conspiracy
         Count IV – aiding and abetting
         Count V – unlawful retaliation in violation of 42 U.S.C. § 1983 and
           plaintiff’s rights under the First Amendment
         Count VI – procedural and substantive due process and freedom of speech
           under Iowa Constitution Article I, §§ 7, 9


       Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 1 of 15
Doc. 3 at 20-26. On June 3, 2020, defendants filed a notice of removal (Doc. 1) to this
court on the basis of federal question jurisdiction under 28 U.S.C. § 1331. Trial is
scheduled to begin June 1, 2021.


                    II.    SUMMARY JUDGMENT STANDARDS
       Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “‘might affect the outcome of the suit under the
governing law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249–50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248–49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the court of
                                             2

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 2 of 15
the basis for its motion and identifying those portions of the record which show a lack of
a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential
element of a claim or defense with respect to which that party has the burden of proof,
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.
         In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587–88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the nonmoving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1376–77 (8th Cir. 1996).


                                III.   RELEVANT FACTS
         The following facts1 are undisputed for purposes of this motion unless otherwise
noted:
         The City hired Christensen as City Inspector/Code Enforcement Officer on
December 27, 2012. His duties included: permit work, inspection of new construction


1
  The facts discussed herein are limited to those that are relevant to Count V for the reasons
discussed in the analysis.

                                              3

       Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 3 of 15
and rehabilitation, nuisance abatement, storm water erosion control and management,
plan review, assisting with fire inspections and attending planning and zoning meetings
as a staff representative. He was also in charge of various construction projects including:
the Senior Center remodel, the Fire Department Tower remodel, constructing an office
addition at the Public Works Building and installing bullet proof glass at City Hall.
Pursuant to various 28E2 agreements, Christensen provided building and property
inspections, code enforcement and nuisance proceedings services to other communities
within Woodbury County.
       Christensen was eventually “spread too thin” due to his 28E duties or general
contractor duties. By mid-June 2016, defendants state there were concerns about whether
Christensen was adequately performing his job duties. Specifically, the parties dispute
whether there was an issue regarding Christensen’s lack of an electrical ICC certification.
Defendants state this was a long-standing problem discussed with Christensen during a
performance review with defendant Aaron Lincoln, City Administrator, in June 2016.
They note such a certification was required by the state to assist with duties related to
electrical inspections. Christensen states a certification was not required in June 2016
and that he performed electrical inspections for the City until October 2017 when the
state fire marshal required that the regional state electrical inspector perform electrical
inspections.
       On April 27, 2017, Lincoln and the personnel committee reorganized the Building
Inspector/Code Enforcement Department and put Christensen under the supervision of
the Public Works Department and defendant Mark Huntley, Director of Public Works.
Storm water enforcement duties were reassigned to Public Works and the City Clerk.
Lincoln and the City Council created an order of priorities for Christensen. The parties



2
  Iowa Code § 28E.1 provides: “The purpose of this chapter is to permit state and local
governments in Iowa to make efficient use of their powers by enabling them to provide joint
services and facilities with other agencies and to cooperate in other ways of mutual advantage.”

                                               4

      Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 4 of 15
dispute the purpose of this directive. Defendants state it was made to lighten the load
and help Christensen focus on duties that were important so he could be successful.
Christensen states it was made because the building inspection position was funded 50
percent from the Public Works Department, Lincoln was busy with other tasks and
Christensen’s office was in the Public Works Department, which was a different location
than Lincoln’s office.
       The City terminated Christensen’s employment on April 2, 2018. The parties
dispute the specific reasons for the termination but agree that it relates to Oak Hills. Oak
Hills is in the north part of the City and was originally developed as air base housing. It
is now a subdivision with 220 duplex units and some single-family units. The area was
once a source of community pride but, after years of neglect, it had started to become
blighted. Sometime prior to March 2014, when Lincoln was hired as City Administrator,
the City began a series of discussions with Oak Hills owners about rehabilitation. Brian
Redshaw was the City Administrator at this time. Defendants state that early in the
negotiation process, the parties discussed updating the electrical service in each of the
units at Oak Hills so that the City could provide underground service and eliminate certain
transformers. They state this proposal required Oak Hills to adhere to the International
Property Management Code in completing its portion of the electrical upgrade and
contemplated that the City would waive inspection fees for the life of the project. 3
       The parties dispute when a copy of the proposed agreement was provided to
Christensen.    Defendants claim Redshaw provided Christensen with a copy of the
proposed agreement sometime prior to March 2014. Christensen states he was provided
a copy in approximately August 2016.               The parties agree Christensen wrote


3
 Christensen argues this statement and the previous statement are not supported by the record.
See Doc. 28-1 at 5. Defendants cite a document titled “Oak Hills Twelve Year Rehabilitation
Plan” that contains the provisions cited by defendants. Doc. 20-2 at 56. The document also has
handwritten notes. While it is not dated, it has a timeline that discusses projects beginning in
2013. Redshaw’s name is on the document as the City Administrator. Id.

                                               5

      Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 5 of 15
“ABSOLUTELY NOT” on the copy, but because they dispute which copy, they also
dispute what this comment was referring to.
       Defendants state Christensen wrote the notation on the portion of the proposal that
requested a waiver of inspection fees. See also Doc. 20-2 at 56 (containing a handwritten
comment - “Absolutely NOT!” – written in red ink at the bottom of the page next to a
paragraph stating “the City of Sergeant Bluff will abate any proposed inspection fees
during the tenure of this rehab project.”). Christensen states it was written next to
“Electrical work for the rehabilitation as described above will not require permits or
additional fees.”4 Consequently, the parties dispute whether Christensen was objecting
to a waiver of fees or a waiver of permits. Defendants state Christensen objected to the
fee waiver and expressed concerns it could affect his future pay raises. Christensen states
he objected to the permit waiver because it would violate Iowa law.
       Christensen states he provided his copy with his notes and the “ABSOLUTELY
NOT” comment to Lincoln and discussed his concerns with Lincoln, specifically
informing him that not requiring permits for electrical work violated Iowa law.
Defendants deny that Christensen discussed this with Lincoln, noting the only
conversation Lincoln recalls concerned fees and Christensen’s department losing revenue.
Christensen states he also discussed his concerns with Huntley. Huntley denies this and
recalls only that Christensen complained about waiving fees, because it would affect his
department’s revenues and consequently, his raise. Christensen does not know if he
shared his concerns with the Mayor, defendant Jon Winkel.

4
  Christensen states he had a copy of this agreement with his handwriting in his desk at the Public
Works Department and that this document has not been produced in discovery by defendants.
Christensen notes the day after his employment was terminated, he returned to his office to return
his cell phone’s SIM card that had been requested by the City. When he arrived, Christensen
saw Huntley and the City Clerk rummaging through the documents in his office. He believes
the City found his copy of the Oak Hills Agreement and destroyed it. See Doc. 28-1 at 6.
Defendants deny they destroyed any documents. Doc. 29 at 2. A copy of the ultimate agreement
adopted in 2016, which contains the language cited by Christensen (but without any handwritten
comments), has been provided by each party. See Docs. 20-2 at 58-59; 28-3 at 81-82.

                                                6

      Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 6 of 15
       After more than two years of negotiations, the parties signed the Oak Hills
Rehabilitation Plan on August 11, 2016. With regard to upgrading electrical work, the
agreement required the use of licensed, registered contractors.         When work was
completed, the owners were to notify the City’s Code Enforcement Officer (Christensen)
to inspect the work. The parties dispute whether adherence to the International Property
Maintenance Code was required. Christensen notes that Iowa has its own electrical code
and regulations. The agreement states: “Electrical work for the rehabilitation . . . will
not require permits or additional fees.” Docs. 20-2 at 58-59; 28-3 at 81-82. Christensen
believes this is violation of Iowa law and states numerous electrical projects were
performed illegally without a permit. Defendants state that the agreement worked as
contemplated for more than a year. When a unit was upgraded, the contractor would call
the City to deliver a meter.       Electrical meters require a permit and inspection.
Christensen or another Public Works employee would go to the property and confirm
that the meter socket was appropriately wired. The City would then install the meter.
       In October 2017, the state fire marshal called the City Clerk asking if Christensen
had his electrical certification. The Clerk informed the marshal that Christensen was not
certified and the marshal informed her that until he got his certification, the state would
need to do electrical inspections. This did not cause any immediate problems because
Oak Hills did not request any meters between October 2017 and March 2018.
       On March 19, 2018, Kevin Lacey, a local contractor, called Christensen and asked
for two electric meters for Oak Hills. Christensen called Lincoln to remind him that
because he did not have his electrical certification, the state would have to do the
inspections. Lincoln told Christensen to have Lacey call the state inspector. Christensen
states he again informed Lincoln that the Oak Hills Agreement was in violation of Iowa
law and that the City and the mayor could be liable. Defendants deny Christensen made
such a statement. Christensen also informed the regional state electrical inspector, Mike
Decker, of electrical code violations at Oak Hills and the City knew Christensen had
spoken with him concerning these violations. This conversation did not explicitly involve
                                            7

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 7 of 15
the Oak Hills agreement or permit waivers, but improper installation methods that the
inspector had overlooked and that Christensen had noticed or been made aware of by
others. See Doc. 28-3 at 32-36; Doc. 20-2 at 6-7.
       In March 2018, defendants state that issues related to Christensen’s performance
were beginning to add up. Specifically, they contend that he had failed to notify Oak
Hills that he could no longer do electrical inspections, he was not doing rental inspections
and code issues were not being addressed.5          Christensen argues the electrical code
violations were occurring because electrical inspections were not required at Oak Hills
per the agreement with the City. He maintains that he informed Lincoln in 2016, near
the time the Oak Hills Agreement was signed, that it was a violation of Iowa law not to
require permits and inspections for electrical work and again brought up the issue with
Lincoln in 2018 when electrical violations at Oak Hills had become apparent. As noted
above, Christensen’s employment was terminated on April 2, 2018.


                                     IV.     ANALYSIS
       Because this case was removed to federal court based on Count V, alleging
unlawful retaliation under the First Amendment pursuant to 42 U.S.C. § 1983, I will


5
  In another part of their statement of facts, defendants state the decision to terminate
Christensen’s employment was based on the “lack of oversight” at Oak Hills combined with
Christensen’s five-year failure to obtain his electrical certification. Doc. 20-1 at 4. The full
quote from William Gaukel’s deposition (cited by both parties) is:

       There were several reasons. The lack of oversight at Oak Hills was probably the
       straw that broke the camel’s back, but there was a – again, a continued pattern of
       not taking direction, not following through, not continuing to move things forward
       as the City had requested that it became apparent to, I think, everybody involved
       that Dave wasn’t going to get it done and it was time that we had to move on and
       find somebody that would come in and take care of it and follow through with the
       needs of the City.

Doc. 20-2 at 75.

                                               8

      Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 8 of 15
consider that claim first. If that claim cannot survive summary judgment, I will consider
whether to exercise supplemental jurisdiction over the remaining state law claims.


A.     Count V – First Amendment Retaliation in Violation of § 1983
       A prima facie case of First Amendment retaliation under 42 U.S.C. § 1983
requires a plaintiff to prove: “(1) he engaged in activity protected by the First
Amendment; (2) the defendants took an adverse employment action against him; and (3)
the protected conduct was a substantial or motivating factor in the defendants’ decision
to take the adverse employment action.” Lyons v. Vaught, 875 F.3d 1168, 1172 (8th
Cir. 2017) (Lyons II) (quoting Lyons v. Vaught, 781 F.3d 958, 962-63 (8th Cir. 2015)
(Lyons I)). Defendants seek summary judgment based on the first element, arguing that
Christensen’s alleged speech was not protected by the First Amendment.
       The alleged speech at issue concerns (1) Christensen’s statements to Lincoln in
2016 and 2018 that the Oak Hills agreement violated Iowa law by providing for electrical
work without permits and (2) Christensen’s statements to the regional state electrical
inspector concerning electrical code violations at Oak Hills.6             Defendants argue
Christensen’s speech was not protected because he was speaking as an employee of the
City, not as a citizen expressing a matter of public concern.            Doc. 23 at 19-21.
Christensen disagrees, noting that he was not performing electrical inspections as of
March 2018 because the state fire marshal required the regional state electrical inspector
to perform the inspections during this time. He argues electrical inspections were not
part of his official duties at that time and his responsibilities did not require him to report
electrical code violations to the state inspector. Doc. 28 at 25-26. In reply, defendants
note that an Oak Hills contractor contacted Christensen to request electric meters in 2018



6
 While defendants deny Christensen made these statements to Lincoln, they appear to accept
Christensen’s version as true for purposes of their summary judgment motion. See Doc. 23 at
20-21. I will do the same.

                                              9

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 9 of 15
and Christensen provided him the information he needed, which was part of his job.
Christensen then followed up with the regional state inspector to confirm the permits had
been issued so that the City could deliver the meters that had been requested. As such,
defendants argue Christensen’s comments cannot be characterized as those of a private
citizen. Doc. 32 at 7.
       “A public employee’s speech is protected under the First Amendment if he spoke
as a citizen on a matter of public concern, but a public employee’s speech is not protected
if he spoke pursuant to his official duties.” Mogard v. City of Millbank, 932 F.3d 1184,
1189 (8th Cir. 2019) (quoting Groenewold v. Kelley, 888 F.3d 365, 371 (8th Cir. 2018));
see also Garcetti v. Ceballos, 547 U.S. 410, 421 (2006) (“We hold that when public
employees make statements pursuant to their official duties, the employees are not
speaking as citizens for first Amendment purposes, and the Constitution does not insulate
their communications from employer discipline.”). “The critical question under Garcetti
is whether the speech at issue is itself ordinarily within the scope of an employee’s duties,
not whether it merely concerns those duties.” Lane v. Franks, 573 U.S. 228, 240 (2014).
Speech is made pursuant to a public employee’s duties “if it is ‘part-and-parcel of’ the
employee’s concerns about his ability to ‘properly execute his duties.’” Id. As the
Garcetti Court explained: “Restricting speech that owes its existence to a public
employee’s professional responsibilities does not infringe any liberties the employee
might have enjoyed as a private citizen.” Garcetti, 547 U.S. at 421-22. “It simply
reflects the exercise of employer control over what the employer itself has commissioned
or created.” Id.
       In Garcetti, Richard Ceballos worked as a calendar deputy in the district attorney’s
office, which involved supervisory responsibilities over other lawyers. Garcetti, 547
U.S. at 413. A defense attorney contacted Ceballos regarding inaccuracies in an affidavit
used to obtain a search warrant and asked Ceballos to review the case. Id. at 414.
According to Ceballos, this was a typical request of someone in his position. Id. After
an investigation, Ceballos concluded the affidavit contained serious misrepresentations
                                             10

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 10 of 15
and presented this information to his supervisors. Id. After a meeting with the relevant
parties, Ceballos’ supervisors decided to proceed with prosecution. Id. Ceballos claimed
he then suffered various retaliatory employment actions. He ultimately filed a claim
pursuant to 42 U.S.C. § 1983 for violations of the First and Fourteenth Amendments for
the alleged retaliatory actions. The Supreme Court reviewed whether Ceballos’ speech
was protected by the First Amendment. Id. at 413. It concluded it was not. The Court
reasoned:
       Ceballos wrote his disposition memo because that is part of what he, as a
       calendar deputy, was employed to do. It is immaterial whether he
       experienced some personal gratification from writing the memo; his First
       Amendment rights do not depend on his job satisfaction. The significant
       point is that the memo was written pursuant to Ceballos' official duties.
       Restricting speech that owes its existence to a public employee's
       professional responsibilities does not infringe any liberties the employee
       might have enjoyed as a private citizen. It simply reflects the exercise of
       employer control over what the employer itself has commissioned or
       created.

Id. at 421-22. Notably, it was undisputed that Ceballos had spoken pursuant to his official
duties and the Court declined to “articulate a comprehensive framework for defining the
scope of an employee’s duties in cases where there is room for serious debate.” Id. It
stated, “[t]he proper inquiry is a practical one” and “[f]ormal job descriptions often bear
little resemblance to the duties an employee is actually expected to perform.” Id. at 424-
25. It noted that other protections such as whistleblower laws and labor codes are
available to employees who seek to expose wrongdoing. Id. at 425.
       Here, the issue is whether Christensen spoke pursuant to his official duties when
he made the statements at issue to Lincoln and the regional state electrical supervisor.
With regard to the statements to Lincoln, it is undisputed that Christensen was asked to
review the Oak Hills agreement by his supervisor. Whether that supervisor was Redshaw
or Lincoln, and whether the agreement was a 2013 or a 2016 draft, are immaterial.
Christensen provided written comments and states he discussed them with Lincoln. He


                                            11

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 11 of 15
raised the same concerns to Lincoln in 2018 when Oak Hills contacted Christensen for
electrical meters, which required an inspection by the regional state electrical inspector.
       The fact that Christensen’s listed job duties did not include reporting violations of
the electrical code is not dispositive. See id. at 425 (“the listing of a given task in an
employee’s written job description is neither necessary nor sufficient to demonstrate that
conducting the task is within the scope of the employee’s professional duties for First
Amendment purposes.”). As City Inspector/Code Enforcement Officer, Christensen’s
responsibilities included enforcement of the electrical code, permit work and inspection
of new construction and rehabilitation. See Doc. 20-2 at 23 (“This full-time position is
responsible for the enforcement of ICC adopted Building, Electrical, Plumbing and
Mechanical Codes, Zoning Ordinance and other related city codes.”). Permit work was
part of Christensen’s duties and his statements about the legality of a waiver to a permit
requirement concerned his ability to do his job. See Winder v. Erse, 566 F.3d 209, 215
(D.C. Cir. 2009) (“a public employee speaks without First Amendment protection when
he reports conduct that interferes with his job responsibilities, even if the report is made
outside his chain of command”). Even if Christensen was not doing electrical inspections
in 2018 when he made the statements, the undisputed record establishes that he was the
contact person for meter requests (which require a permit and inspection), that he
coordinated the necessary inspection with the regional state electrical inspector and that
he followed up after the inspection had been performed if he noticed any issues.
       Christensen’s report of electrical violations to the regional state electrical inspector
was also made pursuant to his position as the City Inspector/Code Enforcement Officer.
Compare McGee v. Public Water Supply, Dist. No. 2 of Jefferson County, Mo., 471 F.3d
918, 921 (8th Cir. 2006) (concluding district manager of public water supply district who
expressed concerns over the district’s compliance with environmental regulations made
the statements as part of his official duties); Batz v. City of Sebring, 794 F. App’x 889,
898 (11th Cir. 2019) (concluding city fire chief spoke as an employee when he made
complaints about various city officials undermining his efforts to enforce fire safety rules
                                              12

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 12 of 15
at a historical building owned by persons with connections to the city council and
administration); Morris v. Philadelphia Housing Authority, 487 F. App’x 37, 40 (3d Cir.
2012) (concluding an executive assistant’s complaints up the chain of command about
legality of housing authority’s actions fell within his job duties); Lyons II, 875 F.3d at
1175 (noting that court’s analysis in Kincade v. City of Blue Springs, 64 F.3d 389 (8th
Cir. 1995) that city engineer’s complaints about a dam’s funding and safety issues that
were made pursuant to an assignment from his employer and in his capacity as city
engineer and that were deemed protected would not suffice under Garcetti).
       Christensen does not allege that he complained to the regional state electrical
inspector about the Oak Hills agreement, but about electrical code violations that were
purportedly overlooked by the inspector. While Christensen alleges that the violations
occurred because permits were not required at Oak Hills per the agreement, he does not
allege that he discussed this with the regional state electrical inspector. See Doc. 28-3 at
6, 34-36; Doc. 20-2 at 176-78. Even if he had discussed the Oak Hills agreement with
the regional state electrical inspector, this discussion would have pertained to his job
duties as City Inspector/Code Enforcement Officer. From Christensen’s perspective, the
electrical violations were not on his radar because of a permit waiver, but because of his
job duties as City Inspector/Code Enforcement Officer.
       All of the statements at issue were made pursuant to Christensen’s official duties.
As such, defendants are entitled to summary judgment on Count V.


B.     Supplemental Jurisdiction Over State Law Claims
       Christensen’s remaining claims arise under Iowa law:
        Count I – Violation of Iowa Code § 70A.29

        Count II – Wrongful Discharge Under Iowa Common Law

        Count III – Civil Conspiracy Under Iowa Common Law


                                            13

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 13 of 15
        Count IV – Aiding and Abetting Under Iowa Common Law

        Count VI – Procedural and Substantive Due Process and Freedom of Speech
         Violations Under Article I, Sections 7 and 9 of the Iowa Constitution

Doc. 28-3. A federal court may decline to exercise supplemental jurisdiction over a state
law claim if:
       (1) the claim raises a novel or complex issue of State law,

       (2) the claim substantially predominates over the claim or claims over which
       the district court has original jurisdiction,

       (3) the district court has dismissed all claims over which it has original
       jurisdiction, or

       (4) in exceptional circumstances, there are other compelling reasons for
       declining jurisdiction.

28 U.S.C. § 1367.
       “In the ‘usual case’ where all federal claims are dismissed on a motion for
summary judgment, ‘the balance of factors to be considered under the [supplemental]
jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point
toward declining to exercise jurisdiction over the remaining state-law claims.’” Starkey
v. Amber Enterprises, Inc., No. 19-3688, --- F.3d ---, 2021 WL 377800, at *3 (8th Cir.
Feb. 4, 2021) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988));
see also Glorvigen v. Cirrus Design Corp., 581 F.3d 737, 749 (8th Cir. 2009); Kapaun
v. Dziedzic, 674 F.2d 737, 739 (8th Cir. 1982). Having considered the relevant factors,
I decline to exercise supplemental jurisdiction over the remaining claims, which depend
solely on state law. See Farris v. Exotic Rubber & Plastics of Minn., Inc., 165 F. Supp.
2d 916, 919) (D. Minn. 2001) (“Where, as here, resolution of the remaining claims
depends solely on a determination of state law, the Court should decline to exercise
jurisdiction.”).


                                           14

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 14 of 15
      Notably, defendants have raised an issue that is dispositive to Counts II through
IV regarding whether the Iowa Supreme Court’s decision in Ferguson v. Exide
Technologies, Inc., 936 N.W.2d 429 (Iowa 2019) should be applied retroactively. That
issue should be resolved by Iowa courts, as should claims involving interpretations of the
Iowa Constitution and an Iowa statute. While trial is approaching, cases have been
remanded much closer to a scheduled trial date. See, e.g., Willman v. Heartland Hosp.
East, 34 F.3d 605, 613 (8th Cir. 1994) (affirming court’s decision not to exercise
jurisdiction over remaining state-law claims less than two weeks before trial). For these
reasons, I will remand this case to the Iowa District Court for Woodbury County.


                                 V.     CONCLUSION
      For the reasons set forth herein, defendants’ motion (Doc. 20) for summary
judgment is granted as to Count V, which is hereby dismissed. Because the remaining
claims arise under Iowa law, and I find that it would not be appropriate to exercise
supplemental federal jurisdiction over those claims, this case is hereby remanded to the
Iowa District Court for Woodbury County.


      IT IS SO ORDERED.
      DATED this 24th day of February, 2021.




                                         __________________________
                                         Leonard T. Strand, Chief Judge




                                           15

     Case 5:20-cv-04031-LTS-KEM Document 33 Filed 02/24/21 Page 15 of 15
